United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3806
                                    ___________

Robert L. Baehler,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Polk County District Court,              *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: July 6, 1999
                              Filed: July 21, 1999
                                  ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Robert L. Baehler appeals the district court’s1 order dismissing his 28 U.S.C. §
2254 petition in which he challenged on double jeopardy grounds his prosecution under
Iowa’s drug tax stamp law after the State had issued an assessment against him for
failure to pay drug taxes. We have previously held that these circumstances do not
present a double jeopardy violation. See Padavich v. Thalacker, 162 F.3d 521, 522-23




      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
(8th Cir. 1998), cert. denied, No. 98-9051, 1999 WL 242346 (U.S. June 21, 1999).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-